Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D21-0373 & 3D21-0668
                      Lower Tribunal No. 16-28602
                           ________________


                         Max Kraushaar, et al.,
                                 Appellants,

                                     vs.

                    Wells Fargo Bank, N.A., etc.,
                                  Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

      Marrero, Chamizo, Marcer Law, LP, and Julio C. Marrero, for
appellants.

     Lapin & Leichtling, LLP, and Justin G. Prociv, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Tillman v. State, 471 So. 2d 32, 35 (Fla. 1985); Person

v. Bank of N.Y. Mellon Tr. Co., 201 So. 3d 842, 843 (Fla. 4th DCA 2016).




                                    2